DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what structural limitations are included within the scope by the recitation of the second substrate being “microreplicated”.  The term “microreplicated” can refer to either a manufacturing method, or one of a plurality of distinct microstructured configurations.
Regarding claim 8, without a point of reference, it is unclear which dimension is being referred to by the recitation of “the width”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “the width”.
Regarding claim 17, without a point of reference, it is unclear which dimension is being referred to by the recitation of “length” and “width”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “length” with a dimension perpendicular to the length has been considered to be within the scope of “width”.
Regarding claim 18, without a point of reference, it is unclear which dimension is being referred to by the recitation of “ the length”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “the length”.
Regarding claim 18, without a point of reference, it is unclear which dimension is being referred to by the recitation of “ the height”.  For purposes of examination, any dimension of the first member has been considered to be within the scope of “the height”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justi et al. (US 2008/0261296 A1).
Regarding claim 1, Justi discloses a method comprising positioning a medical device within a sterilization device, an outflow of the disinfectant is produced ([0044], see: medical instruments are placed in a deactivation device and exposed to a deactivating agent);
positioning an article within a portion of the outflow ([0045], see: PCD is placed within a deactivation chamber of a deactivation device), the article (Fig. 1), comprising:
a first substrate (see: first layer 20) having a first major surface and opposite ends (see: any surface of the first layer 20), wherein the opposite ends comprise a first end and a second end (see: ends of device where open end 54, open end 74 are disposed); and
a process indicator disposed on at least a portion of the first major surface as a coating or film (see: chemical indicator (CI) 14), wherein the process indicator is configured to react with at least one liquid disinfectant selected from the group consisting of glutaraldehyde, ortho-phthalaldehyde, hydrogen peroxide, peroxyacetic acid, and combinations thereof ([0042], see: hydrogen peroxide);
wherein a flow channel is formed by a portion of the process indicator and extends between the opposite ends (see: fluidic path formed by first conduit 52, chamber 132, second conduit 72),
wherein the flow channel defines a fluid pathway of a disinfectant from the first end through the second end (see: fluidic path extends between open end 54 and open end 74); and
contacting a portion of the outflow with the process indicator of the article  ([0045], see: vaporized hydrogen peroxide enters the PCD; [0049]).
Regarding claim 2, Justi further discloses a first wall of the flow channel is formed by a portion of the process indicator (Fig. 1, see: chemical indicator (CI) 14 has a planar/wall shaped structure over which fluids flow over).
Regarding claim 3, Justi further discloses a second substrate having a first major surface, wherein the flow channel is further formed by a portion of the first major surface of the second substrate (Fig. 6, see: seal member 140).
Regarding claim 4, Justi further discloses a second wall of the flow channel is formed by a portion of the first major surface of the second substrate (Fig. 6, see: surface of seal member 140 facing first layer 20).
Regarding claim 5, Justi further discloses the process indicator is sandwiched between the first substrate and the second substrate (Fig. 6, see: chemical indicator (CI) 14 disposed between seal member 140 and first layer 20).
Regarding claim 7, Justi further discloses a spacing element, wherein the spacing element is sandwiched between the process indicator and the second substrate (Fig. 6, see: second layer 120 disposed between seal member 140 and first layer 20).
Regarding claim 8, Justi further discloses the first substrate has at least a first longitudinal face, wherein the second substrate is secured to at least a portion of the first substrate through at least a region defined by the first longitudinal face of the first substrate, wherein the region is further defined by a distance of no greater than 30% of the width of the first substrate (Fig. 6, see: seal member 120 extends less than 30% of the distance along an axis extending from open end 54 to open end 74).
Regarding claim 15, Justi further discloses a predetermined disinfectant exposure criterion exists for contacting the disinfectant with the medical device ([0050], see: PCD is inspected for the predetermined visual change in order to indicate the medical instruments have been sterilized/deactivated), the method further comprising spectrally observing the process indicator and obtaining at least one parameter therefrom that is predictive of the predetermined disinfectant exposure criterion; and determining that the predetermined disinfectant exposure criterion has been achieved ([0048], see: CI may be visually inspected; [0049]).
Regarding claim 16, Justi further discloses the first substrate is tube-shaped (Fig. 1, see: tube shaped portions of first layer 20 which form the first conduit 52, chamber 132, second conduit 72).
Regarding claim 17, Justi further discloses a ratio of length to width of the first substrate is no greater than 5:1 (Fig. 2, see: less than 2:1 ratio of length to width of the first layer 20).
Regarding claim 19, Justi further discloses a funneling device positioned adjacent to the flow channel to direct disinfectant into the flow channel ([0045], see: PCD is placed within a deactivation chamber of a deactivation device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Chandrapati et al. (US 2011/0182770 A1).
Regarding claim 6, Justi does not explicitly disclose the second substrate is a microreplicated surface.
Chandrapati teach an analogous sterilization indicator system (Fig. 2) comprising a microstructured or microreplicated surface [0075].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a microreplicated surface material for the analogous second substrate in the device disclosed by Justi, as taught by Chandrapati, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Witcher et al. (US 2003/0215923 A1).
Regarding claim 9, Justi further discloses the analogous first substrate being preferably formed of a generally rigid thermoplastic material, including polypropylene, polyethylene, polystyrene, and polyvinyl chloride [0035].
Justi does not explicitly disclose the first substrate is polyethylene terephthalate (PET) film.
Witcher teaches an analogous sterilization indicator test pack (Fig. 9) comprising a tray (72) composed of polyethylene terephthalate [0083].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a polyethylene terephthalate material for the analogous first substrate in the device disclosed by Justi, as taught by Witcher, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Justi does not explicitly disclose the PET film has a thickness no greater than 10 thousandths of an inch.
As the material costs and device size are variables that can be modified, among others, by adjusting said thickness of the PET film, with said material costs and device size both increasing as the PET film thickness is increased, the precise PET film thickness would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed PET film thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the thickness of the PET film in the apparatus of modified Justi to obtain the desired material costs and device size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Foltz et al. (US 2011/0064606 A1).
Regarding claim 18, Justi does not explicitly disclose the spacing element comprises a plurality of members including a first member that extends at least a portion of the length of the second substrate and is non-planar to the second substrate, wherein the height of the first member is at least 0.01 millimeters.
Foltz teaches an analogous process challenge device (Fig. 9) comprising a plurality of baffles (931) larger than 0.01 millimeters ([0123], see: at least 0.3 cm thickness of walls), arranged perpendicularly between a first portion (930A) and a second portion (930B).  It would have been obvious to one having ordinary skill in the art, to incorporate a plurality of baffles (analogous to spacers) into the device disclosed by Justi, as taught by Foltz, in order to keep the indicators in the desired location within the device (Foltz: [0118]), thereby providing for more consistent measurement conditions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Bommarito (WO 2016/164329 A1, cited in IDS filed 09/04/2019).
Regarding claim 20, Justi does not explicitly disclose the process indicator is selected from the group consisting of: sodium sulfite, ammonium chloride, ammonium bromide, ammonium bicarbonate, ammonium acetate, and combinations thereof.
Bommarito teaches an analogous process challenge device (Fig. 1) having a chemical indicator comprised of sodium sulfite (pg. 4/L18-24).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a sodium sulfite material for the chemical indicator in the device disclosed by Justi, as taught by Bommarito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s arguments directed towards the rejections under 35 U.S.C. 102, the Examiner respectfully disagrees and is of the opinion that the Applicant’s interpretation of the scope defined by the claims is not commensurate with the instantly recited language.  
The step of providing/outflowing a disinfectant is optional (see: “when a disinfectant flows through the sterilizing device”), and therefore the scope of the claims would include method where no disinfectant is flowed through the sterilizing device.
The Applicants are advised that if the step of providing disinfectant were not optional, the instant claims would still be anticipated by the prior art method/device since Justi explicitly teaches a medical instrument and a PCD being placed within the same deactivation chamber of a deactivation device and being exposed to vaporized hydrogen peroxide under pressure ([0044]-[0046])).  Since both the analogous medical device (see: “instrument”) and analogous article (see: “PCD”) are placed within the same chamber and exposed to the same analogous disinfectant (see: “hydrogen peroxide”) under pressure, it is the position of the Examiner that all of the items within the deactivation chamber would be exposed to each other’s “outflow” of disinfectant.
The Applicants are further advised that the claims are sufficiently broad that the “outflow of disinfectant” can be interpreted as being analogous to 1) disinfectant which has already contacted the analogous “medical device”, and 2) disinfectant which is injected into the analogous “sterilization device” since the “injected” hydrogen peroxide in the method/device disclosed by Justi is analogous to a “outflow of the disinfectant”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797